UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7031



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MUJADDID RAHIM MUHAMMAD, formerly known as
Stacey Lamar Marsh,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.   Robert C. Chambers,
District Judge. (3:91-cr-00114-02; 3:94-cv-00399)


Submitted:   October 20, 2006          Decided:     November 28, 2006


Before MICHAEL, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mujaddid Rahim Muhammad, Appellant Pro Se. Michael Lee Keller,
OFFICE OF THE UNITED STATES ATTORNEY, Charleston, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Mujaddid Rahim Muhammad seeks to appeal the district

court’s order denying relief on his 28 U.S.C. § 2255 (2000)

motion.    The order is not appealable unless a circuit justice or

judge     issues   a   certificate    of     appealability.    28   U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).        A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

any assessment of the constitutional claims by the district court

is debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.          Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).          We have

independently reviewed the record and conclude that Muhammad has

not made the requisite showing. Accordingly, we deny a certificate

of appealability and dismiss the appeal.            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                DISMISSED




                                     - 2 -